Citation Nr: 0704829	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern

INTRODUCTION

The veteran had active military service from July 29, 1974, 
to August 16, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which reopened the claim and denied service connection 
for low back strain.

Irrespective of the RO's action regarding the claim to 
reopen, the Board must decide whether the veteran has 
presented new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In December 2006, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file.

The issue of service connection for low back strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In December 1995, the RO denied service connection for 
low back strain on the basis that the veteran's back 
disability (thoracic scoliosis) was a congenital or 
developmental condition that did not warrant service 
connection; the veteran did not appeal the December 1995 
decision within one year of being notified.

2.  Evidence submitted since the December 1995 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim of service 
connection for low back disability.



CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying the claim of 
service connection for low back strain is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The additional evidence presented since the December 1995 
rating decision is new and material, and the claim of service 
connection for low back strain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.

The RO denied the veteran's claim of service connection for 
thoracic scoliosis in December 1995.  Considering service 
medical records and post-service VA outpatient records, the 
RO determined that the veteran's thoracic scoliosis was a 
congenital/development deformity that preexisted service, and 
that no other back disability was identified in service.  The 
RO observed that there was no linking his current complaints 
of back to his active service.  The veteran was notified of 
this decision and of his procedural and appellate rights by 
letter in January 1996.  He did not appeal this decision.  
Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

Except as provided in Section 5108 of this title, when the RO 
disallows a claim the claim may not thereafter be reopened 
and allowed.  Additionally, a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies. 

Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran had submitted a substantial amount of pertinent 
evidence in support of his claim since the December 1995 
rating decision.  

A June 1997 VA exam shows severe scoliosis with grade II 
spondylolisthesis, noting no change in symptomatolgy since 
October 1995.

A March 2001 x-ray notes grade II spondylolisthesis with 
severe neural foraminal narrowing.

An October 2001 letter from Dr. Betancourt notes a history of 
spondylolisthesis caused by a fracture, not scoliosis or any 
other congenital abnormality.

An April 2002 x-ray performed by Dr. Hochhauser diagnoses 
scoliosis and grade II spondylolisthesis, attributing 
foraminal stenosis to both conditions.

Letters from Dr. Chandrasekharan and Dr. Sanders dated in 
June 2001 and November 2003 attribute the veteran's current 
pain and required surgery to significant spondylolisthesis 
rather than any form of scoliosis pre-existing service.

Letters from Dr. Esses dated in January 2002, October 2002, 
January 2003, April 2003, February 2004 and May 2005 
reference the veteran's scoliosis and in-service injury, 
while definitively attributing current symptoms and required 
surgery to the veteran's August 1974 in-service injury.

A November 2003 VAMC record states that the veteran had 
trouble receiving benefits because the Navy Medical Board 
review letter notes back pain without documenting the injury.

Letters from Dr. Wang and Dr. Crockett note the veteran's 
August 1974 injury in letters dated in February and March 
2005. 

A March 2005 VA examination concludes that it was unlikely 
that current difficulties of the lumbar spine are related to 
the veteran's in-service injury.  The VA examination further 
concludes that the veteran had a preexisting problem of the 
lumbar spine that was neither aggravated or accelerated by 
the in-service injury.

VAMC records for the periods of July 1996 to July 2001 and 
from December 2005 to January 2006 show continued treatment 
for chronic low back pain.

A January 2006 letter from the VAMC Director notes the 
veteran's displeasure with his March 2005 VA examination.  
The letter explains that the Director of Compensation and 
Pension reviewed the veteran's file and determined that he 
should be afforded another VA examination.

A March 2006 letter from Dr. Hearns notes the veteran's 
August 1974 in-service injury, and concludes that the 
continuity of symptomatology suggests that current symptoms 
are related to the in-service injury.

None of the aforementioned evidence was of record at the time 
of the December 1995 rating decision, it has not been 
previously submitted, and it relates the veteran's current 
condition to an in-service injury, raising a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the evidence is new and material and serves 
to reopen the claim.  38 C.F.R. § 3.156(a).

Before reaching the merits of the claim of service connection 
low back strain, further development is needed, which will be 
addressed in the REMAND.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for low back strain, to this 
extent only the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
service connection for low back strain, but 
further development is needed before the Board can decide the 
merits of the claim.

The veteran has numerous medical opinions attributing his 
current symptomatology, at least in part, to his in-service 
injury.  Despite the fact that a February 2004 letter from 
Dr. Esses specifically stated that he reviewed the claims 
folder, the RO dismissed these medical opinions on the basis 
that they lacked full rationale, support or review of the 
claims folder.

After reviewing medical evidence of record at that time, a 
March 2005 VA examination finds it unlikely that current 
difficulties of the lumbar spine are related to the veteran's 
in-service injury.  The VA examination further concludes that 
the veteran had a preexisting problem of the lumbar spine 
that was neither aggravated or accelerated by the in-service 
injury.  The examiner fails to separate symptoms attributable 
to low back strain and symptoms attributable to the veteran's 
"preexisting problem."  Additionally, the veteran's current 
diagnosis of spondylolisthesis was not mentioned by the VA 
examiner, who did not have the opportunity to assess medical 
evidence most recently associated with the claims folder.  
This tends to indicate that a new VA examination is necessary 
to fully comply with the provisions of the VCAA, and to 
assess the current level of disability.

The veteran's last VA exam was nearly two years ago, and the 
veteran has submitted a substantial amount of favorable 
evidence in support of his claim that appears to contradict 
the conclusions of the March 2005 VA examination.  Finally, 
the Director of Compensation and Pension recommended that the 
veteran be afforded another VA examination.  Thus, in light 
of the contradictory medical opinions and complex medical 
issues surrounding the veteran's preexisting scoliosis, the 
Board finds that a more comprehensive spinal examination is 
necessary to definitively determine the etiology of the 
veteran's current symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of any low back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any indicated 
tests and studies, should be conducted if 
the examiner deems it appropriate.  The 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any current disability of the low back.  
The examiner should also provide an 
opinion on whether there is a 50 percent 
probability or greater (as likely as not) 
that any current low back disability had 
its onset during active service or is 
related to any in-service disease or 
injury.

If it is determined that low back 
disability had its onset prior to active 
service, did it increase in severity 
during service?

If there was an increase in severity, was 
it due to the natural progression of the 
condition, or was it aggravated beyond its 
natural progression?  The examiner should 
be advised that temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient 
to be considered aggravation.

A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

2.  After the above has been completed, 
adjudicate the claims.  If any benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M.A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


